Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 9/2/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The FOREIGN and NPL documents therein listed are found in the file-wrapper for parent application 15553931, and were reviewed, per MPEP 707.05(a). Pursuant to 37 CFR 1.98(d), if the IDS submitted in the parent application complies with 37 CFR 1.98(a) to (c), copies of the patents, publications, pending U.S. applications, or other information submitted in the parent application need not be resubmitted in the continuing application.  MPEP § 609.02 (B)(2).  The references therein have been considered.
Specification
The title of the invention is not sufficiently descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsumoto (US 5446514).
Regarding independent claim 1, Matsumoto discloses A blade driving device (title – shutter blade mechanism; Figs. 1-3) comprising (i.e., comprising language for the claim): 
a base member (Figs. 1-2: 1 – base plate) comprising (open language for the base member) an opening (1a – aperture); 
a blade member (2, 3 – shutter blades) that operates so as to advance into the opening or withdraw from the opening (note that in Fig. 1 the blades are closed and Fig. 3 the blades are open); 
a driver (15 - motor) moving within a plane that is perpendicular to an optical axis that passes through the opening (note that in Fig. 1 the blades are closed and Fig. 3 the blades are open and the motor is in-plane and provides in-plane motion thereto), 
the driver (15 – motor, see esp. Fig. 2) including (i.e., open language for the driver, MPEP 2111.03)
a lever (6 – opening and closing lever), 
a magnet (15b – magnet rotor) and 
a coil for driving the blade member (15c – coil; note coil is part of driver 15), 
one of the magnet and the coil being stationary relative to the base member, and the other of the magnet and the coil being movable relative to the base member to drive the blade member (note that the magnet rotor 15b is depicted as moving, via sotted lines, while the coil 15c is not depicted as moving, but keeps its position); 
when the other of the magnet and the coil is moved relative to the base member to drive the blade member (note that the magnet rotor 15b is depicted as moving, via sotted lines, while the coil 15c is not depicted as moving, but keeps its position), the lever rotates and the blade member is driven (6 – opening and closing lever); and 
a supporting member that supports the driver (pin 6a and engaging portion 6b; see col. 3, lns. 6-7).

Regarding independent claim 8, Matsumoto discloses A blade driving device (title – shutter blade mechanism; Figs. 1-3) comprising (i.e., comprising language for the claim): 
a base member (Figs. 1-2: 1 – base plate) that has an opening (1a – aperture); 
at least one blade member (2, 3 – shutter blades) that operates so as to advance into the opening or withdraw from the opening (note that in Fig. 1 the blades are closed and Fig. 3 the blades are open); and 
a driver (15 - motor) that moves within a plane that is perpendicular to an optical axis that passes through the opening(note that in Fig. 1 the blades are closed and Fig. 3 the blades are open and the motor is in-plane and provides in-plane motion thereto), 
the driver (15 – motor, see esp. Fig. 2) including (i.e., open language for the driver, MPEP 2111.03)
a lever (6 – opening and closing lever), 
a magnet (15b – magnet rotor) and 
a coil for driving the blade member (15c – coil; note coil is part of driver 15), 
one of the magnet and the coil being stationary relative to the base member (note that the magnet rotor 15b is depicted as moving, via sotted lines, while the coil 15c is not depicted as moving, but keeps its position), and 
the other of the magnet and the coil being movable relative to the base member to drive the blade member, when the other of the magnet and the coil is moved relative to the base member to drive the blade member (note that the magnet rotor 15b is depicted as moving, via sotted lines, while the coil 15c is not depicted as moving, but keeps its position), the lever rotates and the blade member is driven (6 – opening and closing lever), wherein 
the driver is supported on the base member in a state wherein the driver is separated from the base member (at least part of the driver must be connected to the baser member for the latter to support the former, and that appears to be true of pin 6a; while the lever portion 6 must be separate in order to actuate the blades 2 and 3), and moves along a groove that is provided in the base member (the space between base 1 and cover plate 1’ constitute a groove where the lever and blades move, see col. 3, lns. 1-3 – blade chamber).

Regarding claim 2, the reference further discloses The blade driving device as set forth in Claim 1, wherein the supporting member (pin 6a and engaging portion 6b; see col. 3, lns. 6-7) is provided between the base member and the driver (at least part of the driver must be connected to the baser member for the latter to support the former, and that appears to be true of yoke 15f; while the lever portion 6 must be separate in order to actuate the blades 2 and 3; moreover, the space between base 1 and cover plate 1’ constitute a groove where the lever and blades move, see col. 3, lns. 1-3 – blade chamber), to at least one of slidably (pin 6a via slot 1c) or elastically support the driving member in a state separated from the base member (i.e., since it moves it must be separate state from the base member 1), wherein the supporting member (pin 6a and engaging portion 6b; see col. 3, lns. 6-7) comprises a rolling element (col. 3 at ln. 7 indicates that it pivots; pivoting and rolling are both rotation and the claim does not indicate a distinction) that supports sliding of the driver in respect to the base member (via slot 1c), and is rolled by the movement of the driver (col. 3 at ln. 7 indicates that it pivots; pivoting and rolling are both rotation).
	Regarding claim 3, the reference further discloses The blade driving device as set forth in Claim 1, wherein: the blade member is provided in a pair thereof (2, 3 - blades).
	Regarding claim 4, the reference further discloses 4. The blade driving device as set forth in Claim 3, wherein: the driver is a single unit, and is provided with an operating mechanism operating the pair of blade members in mutually opposing directions through an operation of the driver in one direction (note that in Fig. 1 the blades are closed and Fig. 3 the blades are open; note that the bulk of the driver within the yoke 15f does not move).
	Regarding claim 5, the reference further discloses 5. The blade driving device as set forth in Claim 1, comprising: a detector detecting operation of the blade member, either directly or indirectly (photosensor 17 for detecting the edge of the blade 2a); and a controller controlling the driver (col. 3, ln. 34 – control sircuit).
	Regarding claim 6, the reference further discloses 6. The blade driving device as set forth in Claim 2, wherein: the rolling element is held, so as to enable rolling, in a prescribed position (pin 6a and engaging portion 6b; see col. 3, lns. 6-7; pivoting and rolling are both rotation and the claim does not indicate a distinction) within a retaining portion that is provided on the driving member (in the alternative) or the base member (via slot 1c).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 5446514).
Regarding claim 7, the reference further discloses 7. The blade driving device of claim 1, comprising: two blade members that operates so as to advance into the opening or withdraw from the opening (note that in Fig. 1 the blades 2 and 3 are closed and Fig. 3 the blades are open), wherein the lever that connects the two blade members (Fig. 2 – note 2 and 3 both connected to 6).
Matsumuto does not disclose the driver includes two voice coil members arranged symmetrically with respect to a center of rotation of the lever in a plan view. 
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Benefits include improved controlled actuation for heavier blades due to larger aperture of wider film. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to have a coil on each blade instead of one for both so as to have improved controlled actuation for heavier blades due to larger aperture of wider film.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150109523 focal-plane shutter for camera and US 20100054727 camera shutter with coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872